The defendant’s petition for certification for appeal from the Appellate Court, 109 Conn. App. 611 (AC 28461), is granted, limited to the following issue:
“Did the Appellate Court improperly affirm the defendant’s conviction, without first remanding the case to the trial court for a hearing on the question of whether the trial judge had actively participated in pretrial negotiations?”
NORCOTT, J., did not participate in the consideration of or decision on this petition.
*944Decided October 30, 2008
Richard Emanuel, in support of the petition.
Ronald G. Weller, senior assistant state’s attorney, in opposition.